DETAILED ACTION
1.	 Claims 1-6, 8-9, and 11-23 (now renumbered 1-21 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 1 as a whole, closest art of record failed to teach or suggest among other thing:
"a vial tray defining a wheel, the wheel having a plurality of vial openings for simultaneously receiving a plurality of vial pucks, each vial puck attached to a top of one of a plurality of vials, each vial containing a drug and at least one gear coupled to the second motor, wherein the at least one gear is configured to engage a corresponding gear on a first vial puck attached to the first vial to rotate the first vial”

4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 8 as a whole, closest art of record failed to teach or suggest among other thing:
“simultaneously providing a plurality of vials, each having a label, in a wheel of a vial tray of a compounder system by placing a respective plurality of vial pucks in a plurality of vial puck recesses in the vial tray, each vial puck being attached to a top of one of the plurality of vials" and "rotating, by a gear of a second motor, a gear of the vial puck on top of the first vial within the wheel at the imaging location”

5.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 20 as a whole, closest art of record failed to teach or suggest among other thing:
"a vial tray having a wheel interposed at least partially between the drive mechanism and the carousel support frame, wherein the drive mechanism is further configured to rotate the wheel, and the wheel is configured to simultaneously receive a plurality of vials; at least one gear configured to engage a corresponding gear on a vial puck attached to a top of a first vial to rotate the first vial” 

6.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

7.	Below are a reference that teaches some limitations of the claims 21, 30 and 39, and some dependent claims but lacks the teaching of the limitations mentioned above:

a. “BEVERAGE BOTTLING PLANT FOR FILLING BOTTLES WITH A LIQUID BEVERAGE FILLING MATERIAL, A CONTAINER FILLING PLANT CONTAINER INFORMATION ADDING STATION, SUCH AS, A LABELING STATION, CONFIGURED TO ADD INFORMATION TO CONTAINERS, SUCH AS, BOTTLES AND CANS, AND MODULES FOR LABELING STATIONS”, US 20080134633 A1, published June 12, 2008, to ZWILLING disclosed:
A compounder system (Abstract, a beverage bottling plant), comprising:
a vial tray defining a wheel the wheel having a plurality of vial openings for simultaneously receiving a plurality of vials each containing a drug  ([0036], Fig.1A,  Zwilling  specifically teaches  star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage filling machine 105. The beverage filling machine 105 is preferably of the revolving design, with a rotor 105', which revolves around a vertical machine ([0036], Fig.1A).   Thus, based on the above discussion, the vial tray defining a wheel corresponds to  the beverage filling machine 105 with revolving that rotate  circularly like a wheel.  The plurality of vial openings for simultaneously receiving a plurality of vials each containing a drug corresponds to the plurality of bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling. Where vial openings and vials each containing a drug corresponds to the bottle carriers and the bottle filled with liquid);
a camera (Fig.4 calim30 and 39, Zwilling farther teaches camera and sensor that read a label attached to the bottles and Identify defective label attached to the bottles,  and removing   bottles comprising the defective label);
a first motor configured to rotate the wheel to move a first vial of the plurality of vials to an imaging position (([0036], Fig.1A, Zwilling specifically teaches star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage filling machine 105);
a second motor configured to rotate the first vial within the wheel while the camera captures images of a label on the first vial ([0036], Fig.1A, Fig.4 calim30 and 39,  the beverage filling machine 105 is preferably of the revolving design, with a rotor 105', which revolves around a vertical machine axis. On the periphery of the rotor 105' there are a number of filling positions 113, each of which comprises bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling. Further Zwilling  teaches camera and sensor that read a label attached to the bottles and Identify defective label attached to the bottles,  and removing   bottles comprising the defective label ): and
b. “System and method for seeking and presenting an area for reading with a vision system,  US 5405015 A1, published  Apr. 11,1995, to Bhatia et al.,  disclosed
processing circuitry configured to extract a lot number and an expiration date from the images. ((Figs.4, 9 and 11, col.8 lines 34-49, col.1 lines 56-65, col.8 lines50-55, A lead screw and star wheel 44 allows each bottle rotates around its axis while the camera capture an image of the bottle from different angles (see col.6 lines 35-50). When the bottle 24a is within the inspection area, the drive belt 24a is controllably operated to manipulate (i.e., rotate) the bottle 24a for reading.  The vision system processor board 88a determines how much the bottle 24a needs to be rotated to ensure that the code string 54 is at the optimal viewing angle for reading by one of the cameras 60-62(Figs.4, 9 and 11, col.8 lines 34-49). Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like (Figs.4 and 9, col.1 lines 56-65, col.8 lines50-55). Thus, from the above discussion it is follows that. Extract a lot number and an expiration date corresponds to extracting code string includes information regarding the bottle's date of manufacture, place of manufacture lot number, and the like). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.




Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699